DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.  Applicant argues that the protective films, taught by Mou, filter and prevent dust and moisture from entering inner chambers 11c, 11e.  Applicant argues that these are different from the protective film of the instant invention because the instant invention allows smaller particles (PM2.5) to be introduced into the detecting channel 13.  
	The examiner respectfully disagrees.  Mou teaches that the sensor 15, which is protected by protective film 18, can be a particulate sensor (e.g., a PM2.5 particle sensor) [0027], also [0002].  Thus, the protective film used by Mou prevents dust and moisture while allowing particles smaller than 2.5 microns to enter the chamber 11e and be detected by the sensor 15.
	With respect to the arrangement of the protective film, applicant argues that Mou fails to teach the protective film covers and seals an outer inlet terminal of the detecting channel.  However, Chen teaches an intake inlet 15, 61 to the detection channel 13.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place a protective film at a position to only allow the intended target particles to reach the sensor or sensing arrangement.  In the case of Chen, a person having ordinary skill in the art would block the inlet 61,15 of Chen in the manner taught by Mou, wherein the protective films 120,18 are at a position (covering openings) to prevent moisture and dust from entering the chamber 11e and reaching the sensor 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited Chen et al. (TWM574684, English translation provided) in view of Lavrovsky et al. (US20200011779 herein after “Lavrovsky”) further in view of Mou et al. (US20190056766 herein after “Mou”).

Claim 1: Chen teaches a particle detecting device, comprising: a base (pedestal 1 Fig. 4B, end pg. 3-top pg. 4), wherein a detecting-element accommodation region (detecting component carrying region 11, Fig 4B), a micro-pump accommodation region (micro pump carrying area 12), a detecting channel (detecting channel 13), a beam channel (beam path 14) and a light trapping region (the trapezoidal region of 14, Figs. 2, 3, 4A, 4B) are defined and partitioned inside the base, the detecting channel and the beam channel are perpendicular to each other (“the detecting channel and beam channel are orthogonally arranged”, end page 3), the beam channel perpendicularly passes through the detecting channel and is in fluid communication with the light trapping region (see Fig. 4B wherein the beam intersects the detecting channel 13 and the beam channel across the fluid channel 13 is in fluid communication with the trapezoidal light-trapping region), the detecting channel is a straight gas-flowing path (see Figs. 4A, 4B), the micro-pump accommodation region (micro pump carrying area 12) is in fluid communication with the detecting channel (“the micro pump bearing area 12 is in communication with the detecting channel 13”); and a detecting element comprising a microprocessor (the detecting component 2 includes… a microprocessor 24, first full paragraph page 4), a particle sensor (particle sensor 22) and a laser transmitter (laser lights 23), wherein the laser transmitter is positioned in the detecting-element accommodation region (the laser device 23 is disposed in the component carrying region 11) and is configured to transmit a projecting light source to the light trapping region through the beam channel, and the particle sensor is disposed at an orthogonal position where the detecting channel intersects the beam channel, thereby detecting a size and a concentration of suspended particles contained in a gas in the detecting channel, wherein when the particle sensor and the laser transmitter are enabled under the control of the microprocessor, the laser transmitter transmits the projecting light source through the beam channel, and the particle sensor detects the size and the concentration of the suspended particles contained in the gas in the detecting channel (page 4, first full paragraph: The particle sensor 22, the laser device 23 and the microprocessor 24 are packaged on the detection driving circuit board 21, and the detecting driving circuit board 21 is sealed on the second surface 1b of the base 1 and the laser device 23 is provided. Correspondingly disposed in the detecting component carrying area 11 and capable of emitting a light beam projected into the beam path 14, and the particle sensor 22 is correspondingly disposed to the detecting channel 13 and the beam path 14 orthogonally, so that the microprocessor 24 controls the laser lighter 23 and the operation of the particle sensor 22, the laser beam emitted by the laser device 23 is irradiated into the beam path 14, the gas at the position orthogonal to the beam path 14 is detected by the detecting channel 13, and the gas generating projection spot is projected onto the particle sensor 22, The particle sensor 22 detects the size and concentration of the suspended particles contained in the gas and outputs a detection signal, and the microprocessor 24 receives the detection signal output by the particle sensor 22 for analysis to output the detection data.), and wherein after the projecting light source transmitted by the laser transmitter passes the detecting channel, the projecting light source is projected on the light trapping structure so that a stray light being directly reflected back to the beam channel is reduced (the beam path 14 terminates at the trapezoid region thereby reducing light reflected back into the beam channel 14).
	Chen fails to teach a light trapping structure is disposed in the light trapping region, the light trapping structure is a paraboloidal structure and is disposed corresponding to the beam channel; and wherein a light trapping distance is maintained between the beam channel and a position where the light trapping structure receives the projecting light source, and the light trapping distance is greater than 3mm. 
	However, Lavrovsky teaches an optical particle counter including a laser 12, which is arranged orthogonal to a flow path 23, Fig. 2.  The laser 12 and path terminates at a “beam dump” 22 to dissipate the laser beam after it passes the photodiode.  The beam dump is a horn geometry (paraboloid, Fig. 2) to dissipate the laser beam energy and reduce reflections [0055].  The distance from the laser 12 to the beam dump 22, see Fig. 2, does not change and therefore is a maintained distance such that the laser beam 12 will reach the beam dump 22 at the same position with the beam dump 22.  The devices of both Chen and Lavrovsky are fixed including the position of the laser and the position where the laser terminates. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the light-trapping geometry as taught by Lavrovsky with the device of Chen as improve similar devices in the same way and thereby reduce reflections from the laser and prevent any reflections from entering the beam path.
	Chen in view of Lavrovsky fails to teach wherein the light trapping distance is greater than 3mm. 
	However, Lavrovsky teaches the use of light trapping geometry in the shape of a horn also known to those of ordinary skill as a Rayleigh horn.  Integrating the horn shape of Lavrovsky into the device of Chen is merely applying a known technique to a known device ready for improvement to yield predictable results.  A person having ordinary skill in the art has the technical ability to optimize the device such that the shape and size of the horn/paraboloid can be integrated and adjusted such that the light hits the horn/paraboloid and effectively reduces or eliminates reflections returning to the beam path.  Depending upon the size of the surrounding components and the overall device, the size of the horn/paraboloid can be made a suitable size to be effective at light trapping through routine optimization.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the light trapping distance greater than 3 mm in order to most effectively trap the light and prevent any reflection back into the beam path.
	Chen in view of Lavrovsky fails to teach a protective film, wherein the protective film covers on and seals an outer inlet terminal of the detecting channel, wherein the protecting film is a film structure being waterproof and dustproof but allowing the gas to penetrate therethrough, by which the larger suspended particles contained in the outside air are filtered out, and the smaller suspended particles are introduced into the detecting channel for detection.
	However, Mou teaches a protective film (first protective film 120 and second protective film 18) wherein the protective film covers on a seals a terminal (vent apertures 14, Fig. 2B), wherein the protecting film is a film structure being waterproof and dustproof but allowing the gas to penetrate therethrough (the films 120 and 18 are the same compliant material [0028] which prevent the passing of water and dust while allow the movement of gas and particulate matter, and other pollutants [0025]).
	It would have been obvious to a person having ordinary skill in the art to use a protective film to cover any openings to the interior of the device of Chen in view of Lavrovsky in order to prevent any water or large dust from interfering with the detection of target particles within the gas flow.

Claim 4: Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 1.  Chen further teaches wherein the particle sensor is a PM2.5 sensor (page 4, first full paragraph “The particle sensor 22 is a PM2.5 sensor or a PM10 sensor).

Claim 6: Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 1.  Chen further teaches wherein the particle sensor detects the size and the concentration of the suspended particles contained in the gas and outputs a detection signal, the microprocessor receives and analyzes the detection signal outputted by the particle sensor, and the microprocessor outputs a detection data (page 4, first full paragraph: The particle sensor 22 detects the size and concentration of the suspended particles contained in the gas and outputs a detection signal, and the microprocessor 24 receives the detection signal output by the particle sensor 22 for analysis to output the detection data.).

Claim 7: Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 1.  Chen further teaches a micro pump (micro pump 3, Fig. 4B) accommodated in the micro-pump accommodation region (micro pump bearing area 12 Fig. 4B) in fluid communication with the detecting channel (detecting channel 13), wherein the micro pump is configured to transport the gas in the detecting channel (see Figs. 4A and 4B wherein the pump transports the fluid as indicated by arrows), an accommodation frame slot and an inlet (Fig. 2 and 3 show an accommodation frame slot (periphery) and inlet to the micro pump 3 in the micro pump bearing area 12), an outlet (exhaust outlet 16) in fluid communication with an outside space (Fig. 3), the inlet is in fluid communication between the detecting channel and the accommodation frame slot (the inlet to the micro pump 3 is positioned at the inlet of the frame slot of the accommodation region 12 which is in communication with the detecting channel 13, Fig. 3), the micro pump is accommodated and positioned on the accommodation frame slot (Fig. 4A), wherein when the micro pump is enabled, a suction force is generated (indicated by the arrows in Fig. 4A) in the detecting channel in fluid communication with the accommodation frame slot, the gas outside the detecting channel is inhaled into the detecting channel by the suction force, then the gas is introduced to a space above the accommodation frame slot by the transportation of the micro pump (the inlet holes 31a are positioned on the top of the micro pump 3) and is discharged from the outlet (exhaust outlet 16), and a gas transportation for gas detection is realized (see page 4, first full paragraph 1 and 2).
	Chen is silent as to a specific inlet disposed at a bottom of the micro-pump accommodation region and an outlet disposed at a top of the micro-pump accommodation region.  However, designing a small space to function best with a micro pump 3 is within the scope of a person having ordinary skill in the art.  It is within the scope of a person having ordinary skill in the art to adjust an opening for an exhaust in the event that it needs to be moved a few millimeters.  Likewise, a pump would not be positioned or held in place such that any inlet for suction is blocked or inhibited.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to ensure appropriate air flow via the pump by positioning an inlet and outlet to correspond to the particular pump being used an ensure that the inlet and outlet of the pump is not obstructed. 

Claim 8: Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 7.  Chen further teaches a drive control board covered on a bottom of the base, wherein the microprocessor, the particle sensor and the laser transmitter are packaged and positioned on the drive control board and are electrically connected to the drive control board respectively (page 4, first full paragraph: The particle sensor 22, the laser device 23 and the microprocessor 24 are packaged on the detection driving circuit board 21, and the detecting driving circuit board 21 is sealed on the second surface 1b of the base 1 and the laser device 23 is provided.), the particle sensor and the laser transmitter are driven and controlled by the microprocessor, the micro pump is electrically connected to the drive control board for being driven and controlled by the microprocessor, wherein when the micro pump, the particle sensor and the laser transmitter are enabled under the control of the microprocessor  (the microprocessor 24 controls the laser light 23 and the operation of the particle sensor 22. ), the suction force is generated in the detecting channel and introduces an outside gas into the detecting channel, the introduced gas passes through the orthogonal position where the detecting channel intersects the beam channel and is irradiated by the projecting light source from the laser transmitter, and a light point generated accordingly is projected on the particle sensor, thereby detecting the size and the concentration of the suspended particles (end page 5: As can be seen from the above description, in the specific implementation of the particle detection module provided by the present invention, the micro pump 3 is driven to attract, and the gas outside the guiding pedestal 1 is quickly introduced into the detecting channel 13, and the gas passes through the detecting channel 13. Aligned with the beam path 14, the laser beam 23 is irradiated to project the spot to the particle sensor 22, and the particle sensor 22 detects the size and concentration of the suspended particles contained in the gas.).

Claim 9: Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 8.  Chen further teaches wherein the base (pedestal 1) has a first surface (first surface 1a) and a second surface (second surface 1b), and the drive control board is covered on the second surface of the base (first full paragraph, page 4: the detecting driving circuit board 21 is sealed on the second surface 1b of the base 1).

Claim 10: Chen in view of Lavrovsky further in view of Mou teaches the device of claim 9, previous.  Chen further teaches an outer cover (base outer cover member 6) comprising a bottom cover, the bottom cover is covered on the second surface of the base and is engaged with the top cover for sealing the base, the bottom cover has an inlet opening and an outlet opening, whereby the outside gas is introduced into the detecting channel of the base through the inlet opening and the inlet hole, and the gas in the detecting channel of the base is released from the outlet of the micro-pump accommodation region and is further discharged to the outside space through the outlet hole and the outlet opening (Page 4, second full paragraph: base outer cover member 6 corresponding to the intake inlet 15 of the base 1 also has an intake inlet 61 for corresponding communication, and the base outer cover member 6 corresponds to the exhaust outlet of the base 1. The 16 position also has an exhaust outlet 62 for corresponding communication.)
	Chen in view of Lavrovsky fails to teach a top cover wherein the top cover is covered on the first surface of the base and has an inlet hole and an outlet hole, the inlet hole is disposed corresponding in position to an outer inlet terminal of the detecting channel of the base, the outlet hole is disposed corresponding in position to the outlet of the micro-pump accommodation region, the inlet opening is disposed corresponding in position to the inlet hole of the top cover, and the outlet opening is disposed corresponding in position to the outlet hole of the top cover.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a top cover including the same respective openings for an inlet and outlet and as the base cover in order to protect the device from all sides while not inhibiting fluid flow. 

Claim 11: Chen in view of Lavrovsky further in view of Mou teaches the device of claim 7, previous.  Chen further teaches wherein the micro pump comprises: a gas inlet plate (inlet plate 31) having at least one inlet aperture (inlet hole 31a), at least one convergence channel and a convergence chamber (bus bar groove 31b and confluence chamber 31c.), wherein the at least one inlet aperture allows the gas to flow in, the at least one convergence channel is disposed corresponding to the at least one inlet aperture and is in fluid communication with the convergence chamber, and the at least one convergence channel guides the gas from the at least one inlet aperture toward the convergence chamber (page 4, third full paragraph); a resonance plate (the resonant plate 32) assembled on the gas inlet plate (page 4, fourth full paragraph) by attaching and having a central aperture, a movable part and a fixed part (the resonant plate 32 has a hollow hole 32a and a movable portion 32b. a fixing portion 32c,), wherein the central aperture is located in a center of the resonance plate and is aligned with the convergence chamber of the gas inlet plate (the hollow hole 32a is located at the center of the resonance piece 32, and corresponds to the confluence chamber 31c of the inlet plate 31);
	 a piezoelectric actuator (piezoelectric actuator 33) assembled on the resonance plate via a filling material, wherein a chamber space is formed between the resonance plate and the piezoelectric actuator (page 5, first full paragraph: A material, for example, a conductive paste, but not limited thereto, can maintain a certain depth between the resonant plate 32 and the suspension plate 33a to form a chamber space 37, thereby guiding the gas to flow more rapidly, and the suspension plate 33a maintains an appropriate distance from the resonator piece 32 to reduce contact interference with each other, so that the noise generation can be reduced), the piezoelectric actuator comprises a suspension plate (suspension plate 33a), an outer frame (outer frame 33b), at least one connecting part (bracket 33c), a piezoelectric element (piezoelectric element 33d) and at least one vacant space (gap 33e), the at least one connecting part is connected between the suspension plate and the outer frame for elastically supporting the suspension plate (Page 4, last paragraph: at least one bracket 33c is connected between the suspension plate 33a and the outer frame 33b to provide the elastic support suspension plate 33a.), the at least one vacant space is formed between the suspension plate and the outer frame for allowing the gas to flow through (The plate 33a is bent and vibrated; and the suspension plate 33a, the outer frame 33b and the bracket 33c form at least one gap 33e for gas to pass therethrough), and the piezoelectric element is attached on the suspension plate (the convex portion 33f is disposed on the suspension plate 33a to which the piezoelectric element 33d is attached); an insulation plate (insulating sheet 34 and 36) disposed on a side of the piezoelectric actuator; and a conducting plate (conductive sheet 35) assembled with the insulation plate and having a conducting inside pin formed by stamping, wherein the conducting inside pin is extended inwardly from one side of a frame of the conducting plate, and defines a conducting position configured to contact the piezoelectric element and for the purpose of positioning (see Fig. 5A shows the conducting inside pin attached to the conductive sheet 35), wherein when the piezoelectric actuator is enabled, the gas from the at least one inlet aperture of the gas inlet plate is converged to the convergence chamber along the at least one convergence channel and flows through the central aperture of the resonance plate, whereby the air is further transferred through a resonance between the piezoelectric actuator and the movable part of the resonance plate (Page 5, third full paragraph. Also see Figs. 4B, 6A-D).

Claim 12: Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 11.  Chen teaches the conducting inside pin of the conducting sheet 35) wherein the conducting inside pin is extended inwardly from one side of the frame of the conducting plate to form an extension part with a bending angle and a bending height (the pin is able to bend as seen in Figs. 6A-6D), the extension part has a bifurcation part, the bending height is maintained between the bifurcation part and the conducting plate, the bending height is equal to a thickness of the piezoelectric element for allowing the bifurcation part to attach on a surface of the piezoelectric element, and the bifurcation part is securely connected to the piezoelectric element via a medium (Figs. 5A and 6C show the conducting pin extending to the piezoelectric element 33d.  Figs. 6A-6D show the pin is able to move while maintaining attachment to the piezoelectric element 33d.  While not stated, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a suitable means of attachment to secure the bifurcation to the piezoelectric element 33d in order to maintain connectivity over the range of movement).
	
    PNG
    media_image1.png
    379
    387
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    345
    514
    media_image2.png
    Greyscale


Claim 13: Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 11.  Chen teaches wherein the suspension plate (suspension plate 33a) has a first surface and a second surface opposite to the first surface (see Fig. 5A), the piezoelectric element is attached on the second surface of the suspension plate (Fig. 5A shows the piezoelectric element 33d attached to the bottom of the suspension plate 33a), and the outer frame of the piezoelectric actuator (piezoelectric actuator 33) has an assembling surface and a bottom surface (see Figs. 5A and 5B showing the assembling surface in 5A and bottom surface in 5B).

Claim 14: Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 13. Chen teaches wherein the first surface of the suspension plate (33a) is coplanar with the assembling surface of the outer frame (33b) (see Fig. 5a).

Claim 15. Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 13, wherein the at least one connecting part is formed between the suspension plate and the outer frame by stamping (page 5, second full paragraph “press-formed”), the first surface of the suspension plate is not coplanar with the assembling surface of the outer frame (page 5, second full paragraph: The surface of the convex portion 33f on the suspension plate 33a and the surface of the outer frame 33b are made non-coplanar, that is, the surface of the convex portion 33f will be lower than the surface of the outer frame 33b for use on the surface of the outer frame 33b.), whereby a distance between the first surface of the suspension plate (33a) and the resonance plate (32) is adjustable through the at least one connecting part by stamping (the connecting parts between the suspension plate and frame can be lengthened or shortened by design of stamping. Annotated fig 6A below shows the distance).

    PNG
    media_image3.png
    317
    385
    media_image3.png
    Greyscale


Claim 16: Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 11.  Chen teaches wherein a region of the resonance plate (resonance plate 32) around the central aperture (hollow hole 32a) and corresponding to the convergence chamber (confluence chamber 31c) is the movable part (movable portion 32b) (see Fig. 5A).

Claim 17. Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 11.  Chen teaches wherein a region of a periphery of the resonance plate (32) securely attached on the gas inlet plate (inlet plate 31) is the fixed part (fixing portion 32c).

Claim 18. Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 11.  Chen teaches wherein the filling material is a conductive adhesive (pg. 5, second full paragraph: a filling material, for example, a conductive adhesive).

Claim 19. Chen in view of Lavrovsky further in view of Mou teaches the particle detecting device according to claim 11.  Chen teaches wherein the outer frame has a first conducting pin and the conducting plate has a second conducting pin, configured for electrical conduction (Fig. 5A shows the frame 33 has a conducting pin and the conducting plate 35 has a conducting pin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170097294 A filter is used in the intake and conditioning unit 30 to remove larger particles. [0101] A specific particulate matter range (e.g. PM1, PM2.5, PM10) may be targeted by using appropriate particle size pre-filtering to remove larger particles e.g. using a mesh or fibrous filter combination or inertial/aerodynamic separation. By providing this type of pre-filtering operation, it can in particular be prevented that large particles reach the mechanical sensor, thereby prolonging the lifetime.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        9/7/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861